Citation Nr: 0310639	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  97-32 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO).


REMAND

A preliminary review of the record shows that additional 
action by the RO is necessary before the Board may proceed 
with appellate review.  The record shows that the RO granted 
service connection for PTSD in the May 1997 rating decision 
and assigned a 10 percent disability evaluation.  The veteran 
disagreed with this assigned evaluation and completed a 
substantive appeal.  In July 2002, the Board undertook 
additional development of the veteran's claim.  This 
development, in the form of a VA examination, has now been 
completed.  However, a remand of this case is necessary 
pursuant to the holding of Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304,-7305,-7316 (Fed. 
Cir. May 1, 2003) which requires that the development of new 
evidence be accomplished by the RO.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the opinion of the 
Board that further development of the case is warranted.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO must comply with all 
provisions of the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C. 
§ 5103A (West Supp. 2002).  In 
particular, the RO should notify the 
veteran of evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
information or evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The 
RO should obtain all treatment records, 
both private and VA, pertaining to the 
veteran's PTSD not previously associated 
with the claims file.

2.  The RO should readjudicate the issue 
of entitlement to an initial evaluation 
in excess of 10 percent for PTSD.  In 
this regard, the RO should evaluate the 
veteran's PTSD from the effective date of 
service connection to the present.  The 
RO is reminded of the holding in 
Fenderson v. West, 12 Vet. App. 119 
(1999), where it was held that at the 
time of an initial rating, separate or 
"staged" ratings can be assigned for 
separate periods of time based upon the 
facts found.  The RO should specifically 
consider the recently obtained VA 
examination.

3.  If any benefit sought on appeal is 
not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case.  That 
document should include notice of all 
relevant actions taken on the claim for 
benefits, a summary of the evidence 
pertinent to the issue on appeal, and the 
applicable law and regulations.  After 
the appropriate period of time in which 
to respond has been provided, the case 
should be returned to the Board for 
further review.


The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




